‘`a plain, speedy and adequate remedy in the ordinary course of law," NRS
                     34.170, and "an appeal generally constitutes an adequate and speedy
                     remedy precluding writ relief," Cote H., 124 Nev. at 39, 175 P.3d at 908,
                     "this court may exercise its discretion to entertain a petition for
                     mandamus under circumstances of urgency or strong necessity, or when
                     an important issue of law needs clarification and sound judicial economy
                     and administration favor the granting of the petition," State v. Second
                     Judicial Dist. Court, 118 Nev. 609, 614, 55 P.3d 420, 423 (2002).
                                 Despite the fact that petitioner Ayden McKinnon appears to
                     have a plain, speedy, and adequate remedy in the form of an appeal, see
                     Shannon v. State, 105 Nev. 782, 791, 783 P.2d 942, 947 (1989) (allowing a
                     challenge as to jurisdiction to be raised on appeal), we consider
                     McKinnon's petition in the interest of sound judicial economy and
                     administration.
                                 In his petition, McKinnon asks this court to order his case be
                     transferred to the juvenile court. He argues that the recently amended
                     NRS 62B.330(3)(a) mandates that the juvenile court has exclusive original
                     jurisdiction, that the recently amended NRS 62B.330(3)(a) applies because •
                     the first pleading in his case, the indictment, occurred after the amended
                     statute took effect on October 1, 2014, and that the district court erred by
                     denying his motion to dismiss the indictment for lack of jurisdiction.
                                 The relevant facts are as follows. On September 18, 2014, the
                     State filed a criminal complaint against McKinnon, alleging four counts of
                     attempted murder with a deadly weapon and two counts of discharging a
                     firearm at or into an occupied structure. On September 19, 2014, the
                     State served its notice of intent to seek an indictment. McKinnon was
                     arraigned in the justice court, and a preliminary hearing was scheduled

SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 1947A (91617o)
                for October 10, 2014. A grand jury convened on October 2, 2014, and an
                indictment was filed in the district court on October 3, 2014. Effective
                October 1, 2014, NRS 62B.330(3)(a), which had excluded from the
                jurisdiction of the juvenile court all charges of murder or attempted
                murder, was amended to exclude from the jurisdiction of the juvenile court
                only charges of murder or attempted murder that were committed by a
                person 16 years of age or older. See 2013 Nev. Stat., ch. 483, § 1, at 2901:
                id. § 11, at 2905. McKinnon was 14 years old at all relevant times.
                            The issue of which version of NRS 62B.330(3)(a) controls is a
                legal question; therefore, we review it de novo.    See Paige v. State, 116
Nev. 206, 208, 995 P.2d 1020, 1021 (2000). In State v. Barren, we
                concluded that juvenile court jurisdiction is determined on the date when
                the State initiated the proceedings. 128 Nev. „ 279 P.3d 182, 187
                (2012). While Barren did not define what constitutes the initiation of
                proceedings, we are satisfied from the record that the State initiated
                proceedings against McKinnon before October 1, 2014, when the amended
                NRS 62B.330(3)(a) went into effect, and that the district court did not err
                by denying McKinnon's motion to dismiss for lack of jurisdiction.
                            "In Nevada, a criminal prosecution may be commenced by
                criminal complaint, which results in the filing of an information if the
                defendant is bound over for trial after a preliminary hearing, or by grand
                jury indictment. NRS 173.015."      Thompson v. State, 125 Nev. 807, 811,
                221 P.3d 708, 711 (2009); see also Woerner v. Justice Court of Reno Twp.,
                Washoe Cnty.,   116 Nev. 518, 521, 526, 1 P.3d 377, 379, 382 (2000)
                (discussing whether the district attorney acted arbitrarily and capriciously
                when he reinitiated criminal proceedings by filing a criminal complaint).
                Here the State filed a criminal complaint before October 1, 2014.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 Therefore, we conclude that the State initiated proceedings against
                 McKinnon before the amended NRS 62B.330(3)(a) took effect, and the
                 previous version of the statute controls.
                             To the extent that McKinnon asks this court to order that he
                 be transferred to a juvenile detention center, we note that NRS
                 62C.030(4)(a) allows for a child, during the pendency of a criminal
                 proceeding that involves an offense excluded from juvenile court
                 jurisdiction pursuant to NRS 62B.330, to "petition the juvenile court for
                 temporary placement in a facility for the detention of children." Because
                 McKinnon has a plain, speedy, and adequate remedy, as he may petition
                 the juvenile court for temporary placement in a juvenile detention center,
                 we decline to exercise original jurisdiction on this matter.
                             Accordingly, we
                             ORDER the petition DENIED.'



                                                                     , J.


                                             J.                                      J.
                 Gibbons                                     Pickering


                 cc:   Hon. Michelle Leavitt, District Judge
                       Mueller Hinds & Associates
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk


                       'In light of this order, we deny as moot McKinnon's motion for stay
                 of proceedings in the district court.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1941A    e